Opinion issued March 25, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00360–CV




DAN HARTWECK AND LISA HARTWECK, Appellants

V.

PAUL R. CARL, LAURIE R. CARL, WILLIAM CARL REALTORS, INC.
AND PGC BUILDERS, INC. Appellees




On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2000-17315




MEMORANDUM OPINIONAppellants Dan Harweck and Lisa Hartweck have neither established
indigence, nor paid or made arrangements to pay the clerk’s fee for preparing the
clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements for establishing
indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to
appellant’s fault).  After being notified that this appeal was subject to dismissal,
appellants Dan Hartweck and Lisa Hartweck did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Jennings.